                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                   )
                                            )
                    Plaintiff,              )                 8:18cr338
                                            )
      vs.                                   )
                                            )
KATINA MARIA MARTINEZ and                   )                   ORDER
AUTUMN LYNN VANOSDOL                        )
                                            )
                    Defendants.             )
                                            )
                                            )
                                            )


      This matter is before the court on the defendant, Autumn Lynn Vanosdol’s
unopposed Motion to Continue Trial [138]. Counsel needs additional time to complete
plea negotiations. For good cause shown,

      IT IS ORDERED that the Motion to Continue Trial [138] is granted, as follows:

      1. The jury trial, for defendants Katrina Maria Martinez and Autumn Lynn
         Vanosodol, now set for February 4, 2020, is continued to April 7, 2020.

      2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
         justice will be served by granting this continuance and outweigh the interests
         of the public and the defendants in a speedy trial. Any additional time arising
         as a result of the granting of this motion, that is, the time between today’s date
         and April 7, 2020, shall be deemed excludable time in any computation of time
         under the requirement of the Speedy Trial Act. Failure to grant a continuance
         would deny counsel the reasonable time necessary for effective preparation,
         taking into account the exercise of due diligence. 18 U.S.C. § 3161(h)(6), (7)(A)
         & (B)(iv).

      3. No further continuances will be granted without a hearing before the
         undersigned magistrate judge.

      DATED: January 24, 2020.

                                                BY THE COURT:

                                                s/ Susan M. Bazis
                                                United States Magistrate Judge
